Case: 11-15798    Date Filed: 03/20/2013   Page: 1 of 7

                                                             [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                            Nos. 11-15798; 12-14810
                          ________________________

                   D.C. Docket No. 8:10-cr-00213-JSM-EAJ-5



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellant,

                                      versus

TINA SCHNEIDER,

                                                              Defendant-Appellee.

                          ________________________

                  Appeals from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                 (March 20, 2013)

Before CARNES, HULL, and ANDERSON, Circuit Judges.

PER CURIAM:

      From at least 2006 through the spring of 2009, a Florida truck driver named

Elier Boza stole nearly 200 trailer-loads of used car batteries owned by Johnson

Controls, Inc., weighing a total of over 7 million pounds, which were destined for a
              Case: 11-15798     Date Filed: 03/20/2013    Page: 2 of 7

recycling plant operated by EnviroFocus Technologies. Virtually all of the stolen

batteries were delivered and sold to a small scrap-metal business, Gator Core,

which resold the goods to companies throughout the country for significant profits.

In 2008 alone, Gator Core received over $5 million in wire transfers to its bank

account based on the sale of the batteries.

      As a result of their involvement in the receipt and sale of the stolen car

batteries, five Gator Core employees, including Vice President Tina Schneider,

were charged in a 42-count second superseding indictment. Schneider was

indicted on a total of 20 criminal counts: one count of conspiring to commit wire

fraud and to structure financial transactions, in violation of 18 U.S.C. § 371 (Count

1); eight counts of wire fraud, in violation of 18 U.S.C. §§ 1343 and 2 (Counts 2

through 9); one count of conspiring to launder the proceeds of the wire fraud, in

violation of 18 U.S.C. § 1956(h) (Count 10); three counts of engaging in monetary

transactions in criminally derived property, in violation of 18 U.S.C. §§ 1957 and 2

(Counts 11 through 13); and seven counts of structuring financial transactions to

evade the $10,000 bank reporting requirements, in violation of 31 U.S.C. §

5324(a)(3) and (d) and 18 U.S.C. § 2 (Counts 30 through 37).

      After a 13-day trial, a jury returned a guilty verdict against Schneider on all

counts. The district court set aside the jury’s verdict and entered a judgment of

acquittal on the conspiracy and substantive counts related to wire fraud and money


                                          2
               Case: 11-15798     Date Filed: 03/20/2013    Page: 3 of 7

laundering, as charged in Counts 1 through 13, based solely on a finding that the

government failed to present sufficient evidence that Schneider knew that the

batteries were stolen. The court entered a judgment of conviction on the remaining

counts and sentenced Schneider to concurrent terms of 12 months and 1 day in

prison on those counts. In these two consolidated appeals, the government

contends that the district court erred in entering a post-verdict judgment of

acquittal on Counts 1 through 13 because it presented sufficient evidence from

which a reasonable jury could infer that Schneider either knew the batteries were

stolen or deliberately avoided such knowledge. The government requests that we

vacate the judgment of acquittal, reinstate the jury’s verdict in its entirety, and

remand for resentencing on all counts of conviction.

                                           I.

      A district court’s decision to set aside a jury verdict by entering a judgment

of acquittal based on the insufficiency of the evidence “is entitled to no deference”

on appeal. United States v. Williams, 390 F.3d 1319, 1323 (11th Cir. 2004)

(quotation marks omitted). Instead, we review de novo whether there is sufficient

evidence to support a jury verdict, viewing the evidence in the light most favorable

to the government and drawing all reasonable inferences and credibility choices in

its favor. United States v. Cochran, 683 F.3d 1314, 1321 (11th Cir. 2012). “A

jury’s verdict cannot be overturned if any reasonable construction of the evidence


                                           3
               Case: 11-15798     Date Filed: 03/20/2013     Page: 4 of 7

would have allowed the jury to find the defendant guilty beyond a reasonable

doubt.” United States v. Friske, 640 F.3d 1288, 1291 (11th Cir. 2011) (quotation

marks omitted). To sustain a conviction, “[t]he evidence need not be inconsistent

with every reasonable hypothesis except guilt, and the jury is free to choose

between or among the reasonable conclusions to be drawn from the evidence

presented at trial.” Id. (quotation marks omitted).

      The government presented ample evidence from which a reasonable jury

could find beyond a reasonable doubt that Schneider either knew that the used car

batteries were stolen or deliberately avoided such knowledge, which legally

amounts to the same thing. See United States v. Prather, 205 F.3d 1265, 1270

(11th Cir. 2000) (noting that “the knowledge element of a violation of a criminal

statute can be proved by demonstrating either actual knowledge or deliberate

ignorance,” and explaining that a party who deliberately avoids investigating

suspicious circumstances “because [she] wishes to remain in ignorance” is

“deemed to have knowledge”). Schneider, as Vice President of Gator Core and the

person in charge of managing its office, business records, finances, and banking,

was actively involved in the company’s purchase and sale of the stolen batteries,

virtually every aspect of which occurred under highly suspicious circumstances.

      The evidence showed that Boza made frequent late-night deliveries of full

trailer-loads of used car batteries, in violation of state regulations; often did so


                                            4
              Case: 11-15798     Date Filed: 03/20/2013   Page: 5 of 7

while wearing a uniform and driving a truck bearing the name of a commercial

trucking company; and received sums as low as half the fair market value of the

batteries, all of which suggested that he was not the legitimate owner of the goods

or authorized to dispose of them. See Fla. Stat. Ann. § 538.26(1) (2006)

(prohibiting scrap-metal businesses from making purchases before 6 a.m. and after

9 p.m.). The batteries themselves were stacked on shrink-wrapped pallets

emblazoned with Johnson Controls’ name, and bore individual stickers identifying

their actual distributor, Advanced Auto Parts, which Gator Core employees

diligently removed before the batteries were resold. The influx of massive

quantities of used batteries was also inconsistent with Gator Core’s usual business;

Boza was the only customer who brought in trailer-loads of used batteries or made

nighttime deliveries. A reasonable jury could have concluded that Schneider was

aware of these suspicious circumstances given that she lived in a trailer on Gator

Core’s premises, occasionally participated in the process of unloading the batteries,

and oversaw the company’s finances.

      The evidence also showed that, with rare exception, Schneider paid Boza in

large sums of cash, which she obtained by structuring cash withdrawals from Gator

Core’s bank account, sometimes multiple times each day, in amounts just below

the $10,000 bank reporting requirements. A jury could reasonably infer that

Schneider deliberately structured the withdrawals to avoid leaving a paper trail of


                                          5
              Case: 11-15798     Date Filed: 03/20/2013    Page: 6 of 7

what she knew were illicit purchases. Although Schneider suggests that the

structured withdrawals were motivated by benign reasons unrelated to the legal

status of the batteries—chiefly, a desire to avoid having to wait while a bank

employee prepared a mandated currency transaction report—the jury was free to

choose among the reasonable conclusions to be drawn from the evidence. See

Friske, 640 F.3d at 1291. Moreover, while Schneider was responsible for

managing Gator Core’s business records, the company seldom documented its

purchases from Boza or required him to sign any receipts, which was inconsistent

with both industry custom and Florida law. See Fla. Stat. Ann. § 538.19 (2006)

(requiring secondary metals recyclers to “maintain a legible record of all purchase

transactions,” including a description of the property purchased, the identities of

the buyer and seller, and a signed statement from the seller “that she or he is the

rightful owner of, or is entitled to sell,” the property being sold). And the few

records that were created falsely indicated that the batteries were purchased by a

company called “Mike’s Recycling.”

      In sum, the evidence put forward by the government showed that nothing

about Gator Core’s purchase of the stolen batteries was regular: not the trucks,

trailers, or uniform of the man delivering them; not the frequent late-night

deliveries; not the sheer volume of goods, which was inconsistent with the rest of

the company’s business; not the shrink wrap, pallets, and stickers associated with


                                          6
               Case: 11-15798     Date Filed: 03/20/2013    Page: 7 of 7

the batteries; not the frequency and amount of cash payments made to Boza, which

amounted to over half a million dollars over the life of the scheme; not the below-

market prices paid or the unusually high profit margins made upon resale; not the

absence of customary and legally required paperwork; and certainly not the flurry

of structured cash withdrawals. Coupled with Schneider’s role in purchasing the

batteries and her managerial duties at Gator Core, the evidence was sufficient to

allow a reasonable jury to conclude that she knew the batteries were stolen or, at

the very least, that she deliberately turned a blind eye to the matter.

      The government was not required to rebut every reasonable hypothesis other

than guilty and the evidence presented, when viewed in the light most favorable to

the prosecution, was sufficient to warrant a reasonable inference that Schneider

knowingly participated in a scheme to commit wire fraud and knowingly engaged

in financial transactions involving the proceeds of illegal activity. See 18 U.S.C.

§§ 371, 1343, 1956(h), and 1957; see also United States v. Hill, 643 F.3d 807, 862

(11th Cir. 2011); United States v. Medina, 485 F.3d 1291, 1300 (11th Cir. 2007);

United States v. Johnson, 440 F.3d 1286, 1289 (11th Cir. 2006).

      For these reasons, we vacate the judgment of acquittal and Schneider’s

sentences in their entirety, and remand with instructions for the district court to

reinstate the jury’s verdict and resentence Schneider on all counts of conviction.

      VACATED AND REMANDED.


                                           7